Per Curiam.
This cause having been submitted to the Court upon transcripts of the record and briefs and oral arguments of counsel for the respective parties, and the Court having duly considered the same and finding no reversible error, it is, considered, ordered and adjudged by the Court that the judgment of the Circuit Court, to which the writ of error was taken, be and the same is hereby affirmed at the cost of the plaintiff in error.
Hocker, J., did not hear the argument and took no part in the decision.